                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Western Division

Patrick Pursley
                              Plaintiff,
v.                                                  Case No.: 3:18−cv−50040
                                                    Honorable Philip G. Reinhard
Greg Hanson, et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 4, 2020:


        MINUTE entry before the Honorable Philip G. Reinhard: Pursuant to stipulation
of parties [176], Christine McNally is dismissed from this case without prejudice. Case is
pending as to remaining parties. Mailed notice(sb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
